DETAILED ACTION
Status of the Application
1.	Applicant’s Amendments to the Claims filed January 20, 2022 are received and entered.
2.	Claims 1 – 8 and 10 – 20 are amended.  Claim 22 is newly added.  Claims 1 – 22 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first Inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On pages 9 – 10 of the Response, Applicant argues that the combination of Pulletikurty in view of Levesque fails to teach the newly added subject matter of claims 1, 11, and 20 regarding the “articulation input made by the finger of the user”.
Applicant’s arguments have been fully considered and are persuasive in view of the newly added subject matter.  However, upon further consideration, a new ground(s) of rejection is made in further view of Bai (U.S. Patent 10,139,906).

Priority of the Claims
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Claims 1 – 22 are not supported by the provisional application 61/973,469 filed April 1, 2014, to which Applicant claims priority.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/973,469, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application for the reasons that will be detailed below with regard to rejections under 35 USC 112.
For purposes of this Office Action, claims 1 – 22 have an effective filing date of April 1, 2015 and only prior art available before this date will be used to examine these claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4 – 11, 14 – 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pulletikurty (U.S. Pub. 2016/0134737) in view of Bai (U.S. Patent 10,139,906) in view of Levesque et al. (U.S. Pub. 2015/0268724).
Regarding claim 1, Pulletikurty teaches: a wireless finger-worn device configured to be disposed on a finger of a hand of a user (FIGS. 2, 3, 12A – 12C; paragraphs [0050], [0057]; miniature portable electronic device 102 may be a wearable ring device), comprising:
a touch-sensitive input device (FIGS. 3, 6; paragraph [0067]; mini portable electronic device 102 includes touch display 202.  Additionally, buttons 508 – 520 may be touch buttons);
one or more tactile output generators (FIG. 17A; paragraphs [0057], [0067]; vibrating motor / haptic actuator 171);
one or more processors (FIG. 3; paragraph [0067]; processing unit 200);
memory (FIG. 3; paragraph [0057]; memory unit 210); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (FIG. 3; paragraphs [0066], [0067]; memory unit 210 stores data and instructions.  Processing unit 200 [sic] includes control unit 206 which executes/utilizes stored instructions to perform functions), the one or more programs including instructions for:
detecting an input (FIG. 6; paragraph [0078]; touch inputs may be applied to display screen 202 or buttons 508 – 520 as input gestures);
in response to detecting the input: in accordance with a determination that the input corresponds to a respective event of a plurality of events:
transmitting, to an external electronic device, a command associated with the respective event (FIGS. 1 – 3; paragraph [0064], [0066], [0073]; device 102 includes a network device 214 that can communicate with other electronic devices such 104, 106, and 108.  Devices 104, 106, and 108 can be controlled by transmitting input signals from device 102 to device 104, 106, and 108 via the processor executing associated programs/instructions).
Pulletikurty fails to explicitly disclose: the input is an articulation input made by the finger of the user and the event is an articulation event.
However, Pulletikurty discloses that the ring device 102 is intended to support gesture recognition (paragraph [0101]).
Additionally, in a related field of endeavor, Bai discloses a finger-worn ring device for accepting user touch and gesture inputs (Title; Abstract).
Regarding claim 1, Bai teaches: the input is an articulation input made by the finger of the user and the event is an articulation event (FIGS. 5C, 5D, 10A, 14A, 23B, 26C, 30C, col. 8, lines 49 – 60; col. 9, lines 24 – 33; col. 10, lines 52 – 64; col. 11, line 65 – col. 12, line 12; col. 12, lines 47 – 51; col. 26, lines 3 – 12; ring 100 is worn on a user’s finger and includes touch and proximity sensors.  These inputs include the detection of finger or hand gestures [articulation input].  Specifically, various contact regions 190, 192, 194, 196, 198, 200, and 202 may be triggered to detect a touch or proximity event caused by a user bending their finger).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Pulletikurty and Bai to yield predictable results.  More specifically, the teachings of a ring device that includes a touch sensor and is contemplated to be able to detect gesture inputs, as taught by Pulletikurty, are known.  Additionally, the teachings of a ring device that includes touch and proximity sensors to detect hand and finger gestures [articulation inputs], as taught by Bai, are known as well.  The combination of the known teachings of Pulletikurty and Bai would yield predictable results of a ring device that includes both touch and proximity sensors and is able to detect both touch and hand/finger gesture [articulation] inputs.  In other words, it would have been obvious to apply the known proximity sensors and hand/finger gesture recognition of Bai into the device of Pulletikurty to implement the gesture recognition explicitly disclosed in Pulletikurty as being desirable.  Such a modification of Pulletikurty merely requires combining known features of two ring devices using known methods to improve and increase functionality thereof such that any of the touch gestures disclosed by Pulletikurty could be implemented using hand/finger gesture [articulation] inputs as disclosed by Bai.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Pulletikurty and Bai to yield the aforementioned predictable results.
Neither Pulletikurty nor Bai explicitly disclose: generating, via the one or more tactile output generators, a first tactile output indicative of the transmission of the command.
However, Levesque teaches: generating, via the one or more tactile output generators, a first tactile output indicative of the transmission of the command (paragraph [0114]; a device may output a haptic effect to confirm transmission of data to a remote device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Pulletikurty, Bai, and Levesque to yield predictable results.  More specifically, the teachings of a ring device includes a haptic actuator and that can transmit commands or information to other smart devices, as taught by Pulletikurty, are known.  Additionally, the teachings of a device that outputs a haptic effect to confirm transmission of data to a remote device, as taught by Levesque, are known as well.  The combination of the known teachings of Pulletikurty and Levesque would yield predictable results of a ring device outputs a haptic effect to confirm transmission of data to other smart devices.  In other words, it would have been obvious to configure the ring device of Pulletikurty to output a haptic effect to conform transmission of data to other smart devices.  Such a modification of Pulletikurty merely requires applying a haptic effect in response to transmitting data, as disclosed by Levesque, into the explicitly disclosed feature of the ring device transmitting data to other smart devices.  This modification only adds a known haptic feedback effect in response to a certain condition where both haptic effects and the same condition is disclosed by Pulletikurty.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Pulletikurty, Bai, and Levesque to yield the aforementioned predictable results.
Regarding claim 11, Pulletikurty teaches: a computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by a wireless finger-worn device with a touch-sensitive input device and one or more tactile output generators, and disposed on a finger of a hand of a user, cause the wireless finger-worn device to perform operations (FIGS. 2, 3, 6, 12A – 12C, 17A; paragraphs [0050], [0057], [0066], [0067]; miniature portable electronic device 102 may be a wearable ring device that includes touch display 202, touch buttons 508 – 520, vibrating motor / haptic actuator 171, memory unit 210, and control unit 206.  Memory unit 210 stores data and instructions.  Processing unit 200 [sic] includes control unit 206 which executes/utilizes stored instructions to perform functions).
The remainder of this claim is virtually identical to subject matter that has been rejected above with regard to claim 1.  The remainder of this claim is therefore rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for the sake of brevity.
Regarding claim 20, Pulletikurty teaches: a method for controlling an external electronic device, comprising:
at a wireless finger-worn device disposed on a finger of a hand of a user, wherein the wireless finger-worn device includes a touch-sensitive input device and one or more tactile output generators (FIGS. 2, 3, 6, 12A – 12C, 17A; paragraphs [0050], [0057], [0066], [0067]; miniature portable electronic device 102 may be a wearable ring device that includes touch display 202, touch buttons 508 – 520, vibrating motor / haptic actuator 171, memory unit 210, and control unit 206.  Memory unit 210 stores data and instructions.  Processing unit 200 [sic] includes control unit 206 which executes/utilizes stored instructions to perform functions).
The remainder of this claim is virtually identical to subject matter that has been rejected above with regard to claim 1.  The remainder of this claim is therefore rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejections will not be included in this Office Action for the sake of brevity.
Regarding claims 4 and 14, neither Pulletikurty nor Bai nor Levesque explicitly disclose: wherein the one or more programs include instructions for: in response to detecting the articulation input: in accordance with a determination that the articulation input does not correspond to a respective articulation event of the plurality of articulation events: forgoing transmitting the command associated with the respective articulation event; and forgoing generating the first tactile output indicative of the transmission of the command.
However, it is a matter of logic that if a user’s input gesture does not match any predefined gestures that result in transmitting a command to smart device 104, then no command is attempted to be transmitted to smart device 104.  Similarly, if no command is attempted to be transmitted, then a user may program the user-defined feedback to not output any vibratory feedback when such a gesture is applied (paragraph [0082]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of the known teachings of Pulletikurty and Bai using simple logic in light of the disclosure that a non-recognized “articulation” gesture results in the forgoing of any transmission of the command to the smart device and forgoing of any vibratory feedback that indicates transmission of the command.  Such a modification merely requires the device of the combination of Pulletikurty and Bai, to not perform any specific action when an unrecognized “articulation” gesture is input to the device.
Regarding claims 5 and 15, the combination of Pulletikurty and Bai teaches: wherein determining that the articulation input corresponds to the respective articulation event of the plurality of articulation events includes recognizing the articulation input as a gesture (Pulletikurty; paragraphs [0073], [0081], [0091], [0107]; an input corresponding to a touch event may be a gesture recognized by touch screen display 202 such as a tap, swipe, etc.  For example, a user may tap a setting mini-app displayed on touch screen display 202 to enable/disable alerts of incoming emails from smart device 104, tap an icon to select a mini-app, swipe a finger to see different screens within a mini-app, etc.  As set forth above with regard to claim 1, it would have been obvious to implement any of the touch gestures of Pulletikurty using hand/finger gesture [articulation] inputs as disclosed by Bai).
Regarding claims 6 and 16, the combination of Pulletikurty and Bai teaches: wherein the command associated with the respective articulation event is different from the respective articulation event (In the examples set forth above with regard to claim 5, the commands [enable/disable alerts, select mini-app, scroll through information] are different from the touch event [tap, swipe, etc.]).
Regarding claims 7 and 17, the combination of Pulletikurty and Bai teaches: wherein transmitting the command associated with the respective articulation event includes transmitting the respective articulation event to the external electronic device for processing at the external electronic device (Pulletikurty; paragraphs [0065], [0071], [0087]; Smart device 104 includes processing unit 300 to respond to instructions from miniature portable electronic device 102.  For example, miniature portable electronic device 102 can transmit a command to smart device 104 to turn on the smart device 104 when the device is a television or to increase volume when the device is a music system.  Accordingly, the smart device 104 receives input signals from the miniature portable electronic device 102 which is then processed by processing unit 300 for performing a function of the smart device 104, such as turning on the smart device 104, changing volume, etc.  As set forth above with regard to claim 1, it would have been obvious to implement any of the touch gestures of Pulletikurty using hand/finger gesture [articulation] inputs as disclosed by Bai)).
Regarding claim 8, the combination of Pulletikurty and Bai teaches: wherein the command transmitted to the external electronic device includes instructions to perform a respective operation, and the one or more programs include instructions for, in response to detecting the articulation input, and in accordance with the determination that the articulation input corresponds to a respective articulation event of a plurality of articulation events, performing the respective operation at the wireless finger-worn device (paragraphs [0065], [0071], [0087]; as set forth above with regard to claim 7, miniature portable electronic device 102 can transmit a command to smart device 104 to turn on the smart device 104 when the device is a television or to increase volume when the device is a music system [respective operations].  As set forth above with regard to claim 1, it would have been obvious to implement any of the touch gestures of Pulletikurty using hand/finger gesture [articulation] inputs as disclosed by Bai).
Regarding claims 9 and 18, Pulletikurty teaches: wherein the command includes instructions to change an appearance of a user interface element displayed on a display of the external electronic device, instructions to change an audio volume of the external electronic device (paragraphs [0065], [0071], [0087]; as set forth above with regard to claim 7, miniature portable electronic device 102 can transmit a command to smart device 104 to increase volume when the device is a music system), or instructions to change a brightness of one or more lights associated with the external electronic device.
Regarding claims 10 and 19, Pulletikurty teaches: wherein the one or more programs include instructions for: in response to detecting the articulation input: in accordance with the determination that the articulation input corresponds to the respective articulation event of the plurality of articulation events:
in combination with generating the first tactile output indicative of the transmission of the command, generating an audio notification indicative of the transmission of the command (paragraph [0082]; the alert by miniature portable electronic device 102 can be combination of vibration and generating an alert ringtone/beep).
Regarding claim 22, Pulletikurty fails to explicitly disclose: wherein the articulation event is either an extension of the finger, a curling up of the finger, a tensing of the finger, or a pulsing of the finger.
However, Bai teaches: wherein the articulation event is either an extension of the finger, a curling up of the finger, a tensing of the finger, or a pulsing of the finger (FIGS. 5C, 5D, 10A, 14A, 23B, 26C, 30C, col. 8, lines 49 – 60; col. 9, lines 24 – 33; col. 10, lines 52 – 64; col. 11, line 65 – col. 12, line 12; col. 12, lines 47 – 51; col. 26, lines 3 – 12; ring 100 is worn on a user’s finger and includes touch and proximity sensors.  These inputs include the detection of finger or hand gestures [articulation input].  Specifically, various contact regions 190, 192, 194, 196, 198, 200, and 202 may be triggered to detect a touch or proximity event caused by a user bending / curling up their finger).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Pulletikurty and Bai to yield predictable results for at least the reasons set forth above with regard to claim 1.
8.	Claims 2 – 3 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pulletikurty in view of Bai in view of Levesque, as applied to claims 1 and 11 above, and further in view of Ryu et al. (U.S. Pub. 2010/0020035).
Regarding claims 2 and 12, neither Pulletikurty nor Bai nor Levesque explicitly disclose: wherein generating the first tactile output is performed in accordance with a determination that the command was successfully transmitted to the external electronic device, and the one or more programs include instructions for: in response to detecting the articulation input: in accordance with the determination that the articulation input corresponds to the respective articulation event of the plurality of articulation events: in accordance with a determination that the command was not successfully transmitted to the external electronic device, forgoing generating the first tactile output.
However, in a related field of endeavor, Ryu discloses a portable device that generates feedback to user input by vibrating or outputting sound (Abstract; paragraph [0164]).
With regard to claims 2 and 12, Ryu teaches: wherein generating the first tactile output is performed in accordance with a determination that the command was successfully transmitted to the external electronic device, and the one or more programs include instructions for:
in response to detecting the articulation input: in accordance with the determination that the articulation input corresponds to the respective articulation event of the plurality of articulation events: in accordance with a determination that the command was not successfully transmitted to the external electronic device, forgoing generating the first tactile output (paragraph [0164]; different feedback effects, such as vibrations, are output whether a command was successful or unsuccessful in its desired operation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Pulletikurty, Bai Levesque, and Ryu to yield predictable results.  More specifically, the teachings of a ring device that outputs a haptic effect to confirm transmission of data to other smart devices, as taught by the combination of Pulletikurty and Levesque, are known.  Additionally, the teachings of a portable device that provides different vibration feedbacks with respect to successful and unsuccessful commands, as taught by Ryu, are known as well.  The combination of the known teachings of Pulletikurty, Levesque and Ryu would yield predictable results of a ring device that provides vibration feedback in response to specific inputs and/or alerts from the smart device such that a first vibration feedback is generated to confirm transmission of data to other smart devices and a second vibration feedback is generated when the transmission of data to other smart devices is unsuccessful.  In other words, it would have been obvious to have different vibratory feedbacks based on whether a command was successfully transmitted to the smart device or was unsuccessful and not transmitted to the smart device.  Such a modification of Pulletikurty merely requires applying the known different vibration outputs in response to successful and unsuccessful commands, as taught by Ryu, to the device of Pulletikurty when combined with Bai and Levesque.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Pulletikurty, Bai, Levesque, and Ryu to yield the aforementioned predictable results.
Regarding claims 3 and 13, neither Pulletikurty nor Bai nor Levesque explicitly disclose: wherein the one or more programs include instructions for: in response to detecting the articulation input: in accordance with the determination that the articulation input corresponds to the respective articulation event of the plurality of articulation events: in accordance with the determination that the command was not successfully transmitted to the external electronic device, generating a second tactile output indicative of unsuccessful transmission of the command, wherein the second tactile output is different from the first tactile output.
However, Ryu teaches: wherein the one or more programs include instructions for: in response to detecting the articulation input: in accordance with the determination that the articulation input corresponds to the respective articulation event of the plurality of articulation events:
in accordance with the determination that the command was not successfully transmitted to the external electronic device, generating a second tactile output indicative of unsuccessful transmission of the command, wherein the second tactile output is different from the first tactile output (paragraph [0164]; different feedback effects, such as vibrations, are output whether a command was successful or unsuccessful in its desired operation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Pulletikurty, Bai, Levesque, and Ryu to yield predictable results for at least the reasons set forth above with regard to claims 2 and 12.

9.	Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pulletikurty in view of Bai in view of Levesque, as applied to claims 1 and 11 above, and further in view of Park et al. (U.S. Pub. 2014/0168124).
Regarding claim 21, neither Pulletikurty nor Bai nor Levesque explicitly disclose: wherein the one or more programs include instructions for: in response to receiving, at the wireless finger-worn device, a signal from the external device, generating, via the one or more tactile output generators, a second tactile output, distinct from the first tactile output, indicative of receiving the signal.
However, Park teaches: wherein the one or more programs include instructions for: in response to receiving, at the wireless finger-worn device, a signal from the external device, generating, via the one or more tactile output generators, a second tactile output, distinct from the first tactile output, indicative of receiving the signal (paragraphs [0012], [0013], [0052]; different haptic feedback patterns may be provided for different scenarios, specifically for different selected objects.  Additionally, input tool 168 generates vibrations in response to receiving a control signal from mobile terminal 100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Pulletikurty, Bai, Levesque, and Park to yield predictable results.  More specifically, the teachings of a ring device outputs a haptic effect to confirm transmission of data to other smart devices, as taught by the combination of Pulletikurty and Levesque, are known.  Additionally, the teachings of a device that generates different haptic effects for different scenarios and that generates vibrations in response to receiving a control signal from a remote device, as taught by Park, are known as well.  The combination of the known teachings of Pulletikurty, Levesque, and Park would yield predictable results of a ring device outputs different haptic effects for different scenarios including a first haptic effect to confirm transmission of data to other smart devices and a second different haptic effect to confirm reception of data from the other smart devices.  In other words, it would have been obvious to modify Pulletikurty such that different situations or scenarios result in different haptic effects so that a user can differentiate between specific situations based on feel alone.  Such a modification of the combination of Pulletikurty and Levesque merely requires different haptic effects in response to the transmission and reception of data with regard to other smart devices.  This modification only adds a known haptic feedback effect that is distinguishable from other haptic effects in response to a certain condition where both haptic effects and the same condition is disclosed by Pulletikurty.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Pulletikurty, Bai, Levesque, and Park to yield the aforementioned predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626